Citation Nr: 0424416	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from January 1958 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

VA's duty to assist the veteran includes obtaining relevant 
records.  38 C.F.R. § 3.159(c)(4) (2003).  In his Appeal To 
Board of Veterans' Appeals dated in June 2003 and in the 
Informal Hearing Presentation dated in June 2004, the veteran 
and his representative, respectively, indicated that he was 
awaiting literature from the EPA and DEQ in support of his 
claim.  These records should be obtained on remand.  

Additionally, in September 2000 the veteran stated that he 
was treated for asthma at the Eugene and Roseburg VA Medical 
Centers (VAMCs).  In a letter to the veteran dated November 
8, 2001, the RO stated that it had requested copies of these 
records.  However, there is no indication in the claims 
folder that these records were obtained.  This should be 
accomplished on remand.


Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to provide any 
evidence in his possession that pertains 
to the claim, including the literature 
which he was awaiting from the EPA and 
DEQ.

2.  Make arrangements to obtain the 
veteran's treatment records for a 
pulmonary disorder from the Eugene and 
Portland VA treatment facilities.  

3.  After the foregoing development has been 
accomplished, if it is determined that an 
examination and/or a medical opinion is 
necessary to make a decision on the claim, 
an examination and/or medical opinion should 
be accomplished.

4.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations and case law.  If the 
decision with respect to the claim remains 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



